DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-38 are allowed.
The following is an examiner’s statement of reasons for allowance: 
US 10725373 B1 teaches a high-sensitivity gas sensor based on plasmonic crystal incorporating a thin layer of graphene oxide (GO). The plasmonic crystal consists of a periodic array of polymeric nanoposts with gold (Au) disks at the top and nanoholes in an Au thin film at the bottom. The thin GO layer coated atop the plasmonic crystal is the gas absorbent material for the sensor. Gas adsorption of GO modifies the refractive index of the plasmonic structure and returns a shift in the resonance wavelength of the surface plasmon polariton (SPP) excited at the GO coated Au surface. The differences in target gas species and their adsorption in GO lead to a difference in the resonance shift.
US 20150153283 A1 teaches a plasmonic sensor comprising a plurality of pillars that are configured for creating an electromagnetic field localization by having the plurality of pillars fabricated from a plasmonic material. The material of the plasmonic pillars itself allows creating an electromagnetic field localization when irradiated. The sensor may be fabricated by depositing a plasmonic material layer on a substrate. Thereafter, the plasmonic material layer is patterned to simultaneously create a plurality of pillars in a micro-fluidic channel in the plasmonic material layer.
However, none of the prior art teach: 1) a biosensor, comprising an array of plasmonic structures arranged on a base, wherein the biosensor is arranged to detect, based on a change of an optical property of the array of plasmonic structures, in response to one or more protrusions extending from the main portion of the cell reaching the detection surface or 2) a method of fabricating an array of plasmonic structures, comprising the steps of transferring the profile of the first array of pillar structure to an intermediate stamp; and forming a second array of pillar structures substantially replicating the profile of the first array of pillar structure on a final substrate using the intermediate stamp; wherein each of the pillar structures in the first array of pillar structure and the second array of pillar structure includes an asymmetrical pillar structure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS H TANINGCO whose telephone number is (571)272-1848.  The examiner can normally be reached on Monday-Friday 9am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCUS H TANINGCO/Primary Examiner, Art Unit 2884